COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


JUNE DYER MUMFORD
                                           MEMORANDUM OPINION *
v.   Record No. 1240-99-1                      PER CURIAM
                                            NOVEMBER 2, 1999
VAUGHN W. MUMFORD, JR.


            FROM THE CIRCUIT COURT OF NORTHAMPTON COUNTY
                        Glen A. Tyler, Judge

           (John W. Wescoat, on brief), for appellant.

           (C. A. Turner, III, on brief), for appellee.


     June D. Mumford (wife) appeals the equitable distribution

decision of the circuit court.   Wife contends that the trial court

(1) abused its discretion in awarding wife $24,400 in marital

assets and Vaughn W. Mumford, Jr. (husband) $84,600; and (2) erred

by crediting husband with fifteen percent of the value of the

marital residence as his separate property.   Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.    See Rule 5A:27.

     The evidence on equitable distribution was received by the

trial court in an ore tenus hearing.   Wife was represented by




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
counsel, but failed to appear at the hearing and refused her

counsel's request to be deposed.

          Under familiar principles we view [the]
          evidence and all reasonable inferences in
          the light most favorable to the prevailing
          party below. Where, as here, the court
          hears the evidence ore tenus, its finding is
          entitled to great weight and will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it.

Martin v. Pittsylvania County Dep't of Social Servs., 3 Va. App.

15, 20, 348 S.E.2d 13, 16 (1986).    "Fashioning an equitable

distribution award lies within the sound discretion of the trial

judge and that award will not be set aside unless it is plainly

wrong or without evidence to support it."    Srinivasan v.

Srinivasan, 10 Va. App. 728, 732, 396 S.E.2d 675, 678 (1990).

"Unless it appears from the record that the trial judge has not

considered or has misapplied one of the statutory mandates, this

Court will not reverse on appeal."     Ellington v. Ellington, 8 Va.

App. 48, 56, 378 S.E.2d 626, 630 (1989).

                  Distribution of Marital Assets

     Wife does not contend that the trial court failed to

consider the statutory equitable distribution factors, but

instead argues that the court abused its discretion by awarding

husband too great a share of the marital estate.      We find no

error.

     There is no statutory presumption of equal distribution

under Virginia law.   See Papuchis v. Papuchis, 2 Va. App. 130,


                               - 2 -
132, 341 S.E.2d 829, 830 (1986).   Wife failed to appear for

trial and presented no evidence concerning her rights to

equitable distribution.   What evidence was introduced concerning

her contributions came predominantly through husband's

testimony.   He acknowledged that wife contributed monetarily to

the marriage, and credited her with making sixty percent of the

purchases for the flea market that they operated.

     Husband brought assets exceeding $100,000 to the marriage,

while wife brought only $4,000.    Husband testified that he

reimbursed wife for that $4,000 following the sale of one of his

parcels of real estate.   Husband used the proceeds from the sale

of these parcels to purchase the property used for the flea

market and to provide a down payment for the marital residence.

The evidence supports the finding by the trial court that

husband made the greater monetary contributions to the marriage.

     The trial court also found that wife deserted the marriage

"under very egregious circumstances."   The evidence established

that wife left the marital home when husband was in intensive

care with a ruptured aneurysm of the aorta.    He had additional

serious health complications and remained hospitalized for three

months.   As a result of his poor health, husband could no longer

work at the flea market as long as he did previously.    Wife's

desertion amounted to a negative nonmonetary contribution to the

marriage, as it left husband unable to care for himself or to

resume full operation of the flea market.     See O'Loughlin v.

                               - 3 -
O'Loughlin, 20 Va. App. 522, 527-28, 458 S.E.2d 323, 325-26

(1995).

     The trial court ruled that husband was entitled to the

inventory from the flea market.   Wife was now living in

Tennessee and removed herself from the operation of the flea

market.   The trial court awarded wife the vehicle in her

possession, one-half the household furnishings, and $20,399 as a

monetary award for her one-half interest in the marital share of

the marital residence.   Wife was also assigned two debts arising

from judgments docketed against her.   Evidence supports the

equitable distribution decision made by the trial court, and we

find no error.

                         Marital Residence

     Husband argues that wife failed to preserve any objection

to the court's award of fifteen percent of the value of the

marital residence to husband as his separate property.     Wife

argued below that husband failed to trace his contributions with

sufficient specificity, then argued, in the alternative, that

husband was entitled to no more than fifteen percent for his

alleged separate contributions.   When invited by the trial court

to "bring . . . to my attention now" any legal mistakes, wife's

counsel raised only the issue whether wife's fault should be

considered in connection with the equitable distribution of the

marital estate.   Wife's counsel endorsed the decree "Seen and

Objected To," with no objections noted.   Having raised the issue

                               - 4 -
in the closing argument before the trial court, wife

sufficiently preserved her objection.   See Chawla v.

BurgerBusters, Inc., 255 Va. 616, 622-23, 499 S.E.2d 829, 832-33

(1998).

     The trial court found that husband proved he contributed

$7,500 in separate funds towards the purchase of the marital

residence and was entitled to recover fifteen percent of its

equity as his separate property.   See Code § 20-107.3(A)(3)(e).

Husband presented proof supporting his claimed contributions of

separate property.   Wife did not present evidence contradicting

husband's claim.   We find sufficient evidence supported the

finding of the trial court.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                               - 5 -